Eno, J.
This is an action of contract by which the plaintiff seeks to recover the sum of $2000.00 which he paid as a deposit on some car wash equipment. The answer is a general denial.
The reported evidence shows that this sum of $2000.00 was paid, as alleged, but that the plaintiff failed to fulfill his purchase obligation. There was further evidence from the company represented by the defendants, to whom this deposit was paid, that unless the balance of $7299.55 for the equipment was paid said deposit would be forfeited.
The report is before us on the denial of the plaintiff’s following requests for rulings of law:
“5. That the $2000. paid by the plaintiff to McKenney Associates was paid through a mutual mistake of fact and therefore the plaintiff is entitled as a matter of law to have the money returned to him.
6. That the plaintiff paid the defendant Mc-Kenney Associates $2000. with the conditions that a location for the business and financing were necessary before going into business.
7. That the defendant Warren Neal told the plaintiff the latter’s $2000. would be refunded if they could not find a location or obtain financing.”
These requests were properly denied, since there is no evidence reported which would tend to show the .conditions alleged in these requests, and the trial judge found that there *104were no such conditions as claimed by the plaintiff.
John K. Sullivan, of Dedham, for the Plaintiff.
Vincent Burns, of Arlington, for the Defendant.
There being no prejudicial error the report is to be dismissed.